Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FINAL REJECTION
The rejections over Birkbeck et al (US 2019/0296718) in view of Niisato et al (JP2006174190) are withdrawn in view of the amendments to the claims.

Claim Rejections 

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AJA the applicant regards as the invention. Correction or clarification is required.
	In claim 1, the recitation “a close signal . . . element” on lines 10-12 is unclear, as such indefinite. It is unclear how connecting the transmission line to the circulator can providing a close loop signal since the output of the transmission line is not connected to anything and how this limitation is read on the preferred embodiment or seen on the drawings. The same is true for claims 8 and 17.
In claims 7 and 16, it is unclear how the input signal can propagate “in response to  connecting the first circuit to the first terminal” since no means for performing the connecting function is recited in this claim.
In claim 9, it is unclear what the “ratio beams” is, how the plurality of antenna can connected only to the transmission line to transfer signal bas on this ratio,  and how the recitation “ the circulator... beams” on lines 2-3 is read on the preferred embodiment. Insofar as understood, no such circulator connected to the antennas is seen on the drawings. The same is true for claim 10.
         The remaining claims are dependent from the above rejected claims and therefore 

considered indefinite.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 11-15 and 17-20  are rejected under 35 USC 102 (a((2) as being anticipated by Miccune (US2009/0251368).
   Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:

Regarding to claim  1 , 8 and 17, as the best construe Miccunne disclose the circuit as shown on 

Figure 2A  comprising:
-a circulator (204); 
-a transmission line connected to the circulator, the transmission line having a plurality of segments (201-202-n); and 
-a plurality of circuit elements (266-1-266-n) connected to the plurality of segments; 
-the circulator (204) being configured to: receive an input signal (RFIN); output an output signal (RFOUT), 
wherein a delay between the input signal  and the output signal is based on at least one control signal (208) being applied on at least one circuit element (206-1-206-n)) among the plurality of circuit elements, and a closed signal path is formed between the circulator (204) and the at least one circuit element in response to the at least one control signal being applied on the at least one circuit element since the delay line  are the closed loops.  
Regarding to claims 2, 9 and 18,  wherein the circulator (204) is a three-port circulator comprising a first port, a second port, and a third port.
Regarding to claim 3, wherein: the input signal is received at the first port; the transmission line is connected to the second port; and the output signal is outputted from the third port, see Figure 2.  
Regarding to claims 4 and 19, wherein the plurality of circuit elements comprises a plurality of switches (206-1-206-n) connected to ground; the at least one control signal activates a switch among the plurality of switches; and inherently  the delay is twice the distance between the circulator and the segment connected to the activated switch.  
Regarding to claims 5-6 and 20, wherein: the plurality of circuit elements are connected to a plurality of switches connected to ground; the at least one control signal further comprises an activation signal to activate a switch among the plurality of switches; and the delay is further based on a distance between the circulator and the segment connected to the activated switch.  
9. (Currently Amended) The system of claim 8, further comprising a plurality of antennas, 
10. (Original) The system of claim 8, further comprising a plurality of antennas, wherein the input signal is a signal received by the plurality of antennas.


Response to Applicant’s Arguments
The applicant’s arguments over Birkbeck et al (US 2019/0296718) in view of Niisato et al (JP2006174190) are moot without traverse.
.
Allowable Subject Matter
Claims 7, 9-10 and 16 would be allowable if rewritten or amended to overcome the above
rejection under 35 USC 112 (b) and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
- “in response to connecting the first circulator to a first terminal that received the first input signal, the first input signal propagates in a first direction from the first end of the transmission line to the second end of the transmission line; in response to connecting the second circulator to a second terminal, the second circulator being configured to: 338108.am1receive a second input signal via the second terminal, wherein the second input signal propagates in a second direction from the second end of the transmission line to the first end of the transmission line; and output a second output signal”  as combined in claim 7 and 16.  

-wherein: the circulator is configured to output the output signal to the plurality of antennas via the transmission line; and the plurality of antennas is configured to transmit the output signal as radio beams as combined in claims 9-10. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 

policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842